                                                                                      FILED
Case 17-23718-TPA       Doc 89    Filed 01/22/21 Entered 01/22/21 11:47:16           Desc Main
                                  Document     Page 1 of 2                            1/22/21 11:19 am
                                                                                      CLERK
                                                                                      U.S. BANKRUPTCY
                     IN THE UNITED STATES BANKRUPTCY COURT                            COURT - WDPA
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

EDWARD F. BEHR                                 :    Case No. 17-23718 TPA
DIANE J. BEHR                                  :    Chapter 13
          Debtors                              :
                                               :
   EDWARD F. BEHR                              :
   DIANE J. BEHR                               :
                 Movants                       :    Related to Document No. 88
                                               :
              v.                               :
                                               :
   CMG MORTGAGE                                :
              Respondents                      :   Hearing: February 3, 2021 at 11:30 A.M.


                                           ORDER


              AND NOW, this 22nd day of January, 2021, an Expedited Motion to Extend the

Automatic Stay, Request for a Finding of Contempt, and Payment of Attorney’s Fees and

Santions, having been filed in the above-captioned proceeding by the Debtors on January 22,

2021 at Document No. 88 (“Motion”),


              It is hereby ORDERED, ADJUDGED and DECREED that:


              (1)     Pursuant to Bankruptcy Rule 7004, Counsel for the Moving Party shall

IMMEDIATELY serve a copy of this Order and the Motion upon all Parties against whom relief

is sought, their counsel, and the Chapter 13 Trustee. Thereafter, a Certificate of Service shall

IMMEDIATELY be filed by Counsel for the Moving Party. To the extent numbers and

addresses are available, service shall also be made by fax and email. Failure to properly serve

the Motion or timely file the Certificate may result in dismissal of the above-captioned

proceeding.

                                               1
Case 17-23718-TPA        Doc 89      Filed 01/22/21 Entered 01/22/21 11:47:16        Desc Main
                                     Document     Page 2 of 2


               (2)     Any Response(s), including any consent to the Motion, shall be filed with

the Clerk’s Office on or before February 1, 2021, at the U.S. Courthouse, 17 South Park Row,

Erie, PA or the Clerk’s Office, 5414 U.S. Steel Tower, 600 Grant Street, Pittsburgh,

Pennsylvania 15219. Any Response should be served on the Moving Party, their counsel and the

Chapter 13 Trustee.


               (3)     On February 3, 2021 at 11:30 A.M. a hearing on the Motion is scheduled

by the Zoom Video Conference Application, at which time the parties and/or their counsel must

participate remotely by using the Zoom Video Conference Application (hereinafter “Zoom”),

and the Court will dispose of the Motion. To participate in and join a Zoom Hearing please

initiate and use the following link at least 15 minutes prior to the scheduled Zoom Hearing time:

https:/www.zoomgov.com/j/16021303488., at which time the parties and/or their counsel shall

appear and the Court will dispose of the Motion.

               (4)     The Debtors shall be prepared to offer testimony in support of his/her

Motion at the time of the hearing.


               It is FURTHER ORDERED that the automatic stay shall remain in full force and

effect pending further order of the Court.




                                                   ______________________________________
                                                   Thomas P. Agresti, Judge
                                                    United States Bankruptcy Court


Case Administrator to serve:
       Ronda J. Winnecour, Esq., Ch. 13 Trustee
       Debtor
       Counsel for the Debtor


                                                2
